Citation Nr: 1701925	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Marine Corps from May 1957 to November 1967.  The Veteran died in September 2012.  The Appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In this decision, the Board is granting service connection for the cause of the Veteran's death.

FINDINGS OF FACT

1.  One of the listed causes of the Veteran's death was metastatic prostate cancer, which was service-connected, and related to herbicide exposure in Vietnam.

2.  The other listed cause of death was metastatic renal cancer, which is likely as not related to both herbicide exposure and service-connected diabetes.

 
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that the disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The Veteran's underlying cause of death was listed on his death certificate as metastatic renal cancer and metastatic prostate cancer.  No other significant conditions were listed as contributing to death, although, at the time of his death, he was service-connected for prostate cancer, diabetes, and diabetic nephropathy.  The Appellant contends that renal cancer was caused by exposure to herbicides during service.  

The October 2013 VA examiner opined against a relationship between the cause of death and service.  That examiner noted that his nephropathy was not serious enough to lead to renal cancer, and that the Veteran's PSA levels (pertaining to the presence of prostate cancer cells) were relatively low.  An undated VA oncologist's opinion also opined that the Veteran's low PSA led to the conclusion that renal cancer caused death, and that renal cancer was not related to service.  The June 2016 VA examiner opined against a relationship between renal cancer and service, noting there is no presumptive relationship between renal cancer and herbicide exposure.  The Board notes that these negative opinions do not adequately address whether cause of death was caused by service.

A December 2016 medical opinion from Dr. N.T., a private oncologist, contradicts the opinions of the VA examiners.  Dr. T. indicated that he had reviewed the Veteran's medical history and had researched the issue in the relevant medical literature.  He explained that the Veteran's cause of death was complicated and multifactorial, but that he believed herbicide exposure led to renal cancer.  In regard to the Veteran's low PSA, he indicated that metastatic prostate cancers do not always produce PSA, and that the metastatic tissue (here, metastasis was to his bones) was not ever biopsied.  This led to a presumption that this was metastasis from his renal cancer, but Dr. T. indicated that it was as likely as not a result of prostate cancer metastasis, and cited to two medical studies.  

In regard to the renal cancer, Dr. T. noted that the only significant toxin exposure of record was herbicide exposure while in service.  He noted that the Veteran had a history of smoking, which was used against him in deciding the claim.  The doctor found that to be an invalid dismissal of the contribution of the service related toxic exposure because the link between cigarette smoking and kidney cancers is unclear, with the link between the two being only slightly above statistically significant.  He also indicated that smoking is more associated with traditional renal cell carcinoma, rather than the Veteran's rarer sarcomatoid type of kidney cancer.  Further, he indicated that studies of trichloroethylene (TCE), which has effects very similar to those of the presumed herbicides, showed that TCE was not found to be associated with any of the smoking-related cancers.  In contrast, he noted a VA study in 2011 that showed a higher than expected percentage of patients with kidney cancers who had also been exposed to herbicides.  He also indicated that the sarcomatoid variant of kidney cancer the Veteran is similar in molecular and genetic characteristics as standard soft tissue sarcomas, which are presumptively associated with herbicide exposure.  

Finally, he noted that the Veteran had service-connected diabetes, and that diabetes is a risk factor for kidney cancer.  He said that patients with diabetes have worse outcomes for all cancers.  He cited two studies that showed that diabetes increased the risk for urinary- and kidney-related malignancies.  In sum, he found it more likely than not that herbicide exposure caused his cancer, and also more likely than not that diabetes contributed to death.  

The Board finds Dr. T.'s opinion more probative than the VA examination reports, as it contains more detail and explanation, and is supported with numerous medical and scientific studies.  

Accordingly, service connection for the cause of the death is granted.


ORDER

Service connection is granted for the cause of the Veteran's death.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


